United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kearny, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jason S. Lomax, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0082
Issued: April 13, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 7, 20162 appellant filed a timely appeal from an April 13, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from April 13, 2016, the date of OWCP’s last decision was
October 10, 2016. Since using October 17, 2016, the date the appeal was received by the Clerk of the Appellate
Boards would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of
the U.S. Postal Service postmark is October 7, 2016, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).

Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a hernia injury in
the performance of duty as alleged.
FACTUAL HISTORY
On April 23, 2014 appellant, then a 48-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that on March 26, 2014, while lifting a box, he felt a tear in his groin
area. He stopped work on April 22, 2014. T.M., appellant’s supervisor, noted that his
knowledge of the matter agreed with appellant’s statement.
Appellant was treated by Dr. Dominick Condo, a Board-certified internist, on April 23,
2014 for bilateral hernias. Dr. Condo noted a surgical consultation was pending and appellant
was incapacitated from work.
On April 30, 2014 the employing establishment controverted the claim indicating that
appellant alleged that on March 26, 2014, while lifting a box, he felt a tear in his groin area but
he did not report his injury that day as he continued to work his regular job through April 16,
2014, nor did he file a Form CA-1 until April 23, 2016.
By letter dated May 13, 2014, OWCP advised appellant that his claim was originally
received as a simple, uncontroverted case which resulted in minimal or no time loss from work.
It indicated that appellant’s claim was administratively handled to allow limited medical
payments, but the merits of the claim had not been formally adjudicated. OWCP advised that,
because the employing establishment controverted the claim, it would be formally adjudicated.
It requested that appellant submit additional information including a factual statement describing
the claimed injury and a medical report explaining how the reported work incident contributed to
a medical condition.
In a statement dated May 22, 2014, appellant indicated that he did not report his injury
until April 23, 2014 because his physician was on vacation and the first available appointment
was April 23, 2014. He reported a burning feeling in the groin injury and then reported the
injury to his supervisor. Appellant indicated that the hernias hurt with prolonged work without
rest. He did not experience similar symptoms or disability prior to this injury.
Appellant was treated by Dr. Zbigniew Moszczynski, a Board-certified general surgeon,
on May 1, 2014, for painful bilateral inguinal masses. His complaints started after an accident at
work in March 2014 when he was lifting heavy objects and noted the development of pain and a
bulge in the groin. Dr. Moszczynski noted findings on examination of a large hernia in both left
and right groin compatible with left and right symptomatic inguinal hernias. He diagnosed
symptomatic, dramatic left and right inguinal hernia’s which developed after lifting heavy
3

5 U.S.C. § 8101 et seq.

2

objects at work. Dr. Moszczynski opined that this was “most likely” due to excessive lifting at
work and subsequent rupture of inguinal canal floor. He indicated that due to the size of the
hernias each hernia should be repaired separately. In a disability certificate dated May 1, 2014,
Dr. Moszczynski advised that appellant was totally incapacitated beginning April 23, 2014. In a
report dated May 22, 2014, he requested authorization for surgery for the bilateral inguinal
hernias.
In a June 17, 2014 decision, OWCP denied appellant’s claim because he failed to
establish that he sustained a medical condition causally related to the accepted work events.
On June 26, 2014 appellant requested a review of the written record by an OWCP hearing
representative.
He submitted a June 17, 2014 attending physician’s report from
Dr. Moszczynski, who noted that appellant reported sustaining left and right groin bulges after
lifting heavy objects at work in March 2014. Dr. Moszczynski diagnosed bilateral inguinal
hernias. He indicated by checking a box marked “yes” on a form report that appellant’s
condition was caused or aggravated by an employment activity, noting that excessive lifting at
work caused a rupture of the inguinal canal floor. Dr. Moszczynski indicated that appellant was
totally disabled beginning May 1, 2014. On June 25, 2014 he indicated that appellant denied
having any prior problems before the incident and developed pain, discomfort, and bilateral
groin bulge right after the work incident. Dr. Moszczynski opined that the development of
inguinal hernias noted on examination was directly related to appellant’s work. In an
October 15, 2014 work capacity evaluation, he diagnosed bilateral inguinal hernias and indicated
that appellant was restricted from pushing, pulling, lifting, and prolonged standing.
Dr. Moszczynski returned appellant to work full time with restrictions. On November 10, 2014
he noted that appellant presented on May 1, 2014 complaining of painful large bulges in both
groins. Appellant reported that when he was lifting heavy objects at work on March 26, 2014 he
immediately developed bilateral groin pain and bulges. He denied having any prior problems.
On examination appellant was found to have large bilateral inguinal hernias. Dr. Moszczynski
opined that, based on appellant’s description of the incident occurring on March 26, 2014, this
incident probably was the cause of the hernias. He further opined that appellant could not
perform job duties requiring prolonged standing or lifting heavy objects and was totally disabled
from regular work duties.
By decision dated January 22, 2015, an OWCP hearing representative affirmed the
June 17, 2014 decision. She found, however, that appellant failed to establish that the
employment incident occurred as alleged.
On February 10, 2016 appellant, through counsel, requested reconsideration. Counsel
noted that OWCP previously accepted the work incident in the June 17, 2014 decision but, in the
January 22, 2015 decision, OWCP found that the incident was not established. He asserted that
the evidence of record supported that the claimed incident occurred as alleged and that the
medical evidence supported that this incident caused bilateral inguinal hernias.
In a March 26, 2014 statement, appellant indicated that he bent down to pick up a stack
on machine number 15 and stood up and felt a burning feeling above his groin. He noted that it
was the same feeling he had with a prior hernia at his belly button. Appellant indicated that he
was in pain for one and a half hours and rested for 15 minutes and the pain ceased.

3

Appellant submitted a routing slip dated March 26, 2014 addressed to T.M. and S.G. and
indicated that he declined medical attention because the burning sensation and pain stopped and
he did not want to file a Form CA-1.
An April 23, 2014 report from Dr. Condo noted appellant presented with right groin pain.
Appellant reported hurting himself at work. Dr. Condo noted findings on examination of
bilateral inguinal hernia and diagnosed hernia. He referred appellant for a surgical consultation.
Appellant submitted witness statements dated November 13, 2015 from R.R. and D.S.,
coworkers, who noted that on March 26, 2014 they were performing their mail handler’s duties
of lifting letter trays to the skid when appellant indicated experiencing a burning sensation in his
groin area and immediately informed their supervisor, T.M., of the injury. R.R. and D.S.
indicated that an accident report was completed and appellant rested 15 minutes and then
returned to work. Appellant reported that he was unable to get an appointment with his
physician until April 23, 2014.
By decision dated April 13, 2016, OWCP denied modification of the decision dated
January 22, 2015.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA, that an injury was sustained in the performance of duty as alleged, and that
any disability and/or specific condition for which compensation is claimed is causally related to
the employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.5
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.6
Moreover, an injury does not have to be confirmed by eyewitnesses. The employee’s statement,
however, must be consistent with the surrounding facts and circumstances and his subsequent
course of action. An employee has not met his or her burden in establishing the occurrence of an
injury when there are such inconsistencies in the evidence as to cast serious doubt upon the
4

Gary J. Watling, 52 ECAB 357 (2001).

5

T.H., 59 ECAB 388 (2008).

6

R.T., Docket No. 08-408 (issued December 16, 2008); Gregory J. Reser, 57 ECAB 277 (2005).

4

validity of the claim. Circumstances such as late notification of injury, lack of confirmation of
injury, continuing to work without apparent difficulty following the alleged injury, and failure to
obtain medical treatment may, if otherwise unexplained, cast doubt on an employee’s statement
in determining whether a prima facie case has been established.7
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.8
ANALYSIS
OWCP denied appellant’s claim finding that he failed to establish that the events
occurred as alleged. The Board finds that the evidence supports that appellant’s duties as a mail
handler involved lifting boxes while performing his work duties. There is no dispute that
appellant was actually doing the job of a mail handler during the work shift during which he
alleges an injury. Specifically, in a statement from T.M., appellant’s supervisor, he noted that
his knowledge of the matter agreed with appellant’s statement. Appellant submitted witness
statements dated November 13, 2015 from mail handlers R.R. and D.S. who noted that on
March 26, 2014 they were lifting letter trays to the skid when appellant indicated experiencing a
burning sensation in his groin area and immediately informed their supervisor, T.M., of the
injury. Similarly, in a routing slip dated March 26, 2014 addressed to T.M. and S.G., he
indicated that he had declined medical attention because the burning sensation and pain stopped
and he did not want to file a Form CA-1. Appellant further explained his delay in filing his
claim noting that he did not report his injury until April 23, 2014 because his physician was on
vacation and the first available appointment was April 23, 2014. The Board finds that the
evidence of record establishes that on March 26, 2014 appellant was performing his work duties
as a mail handler which included lifting boxes. The Board further finds, however, that there is
insufficient medical evidence in the record to establish that his work duties performed on
March 26, 2014 caused or aggravated the diagnosed condition.
In a May 1, 2014 report, Dr. Moszczynski treated appellant for painful bilateral inguinal
masses. Appellant reported lifting heavy objects in March and developing pain and a bulge in
the groin. Dr. Moszczynski diagnosed symptomatic, dramatic left and right inguinal hernias
which developed after lifting heavy objects at work. He opined that this was “most likely” due
to excessive lifting at work and subsequent rupture of inguinal canal floor. On June 25, 2014
Dr. Moszczynski indicated that appellant denied having problems prior to the work incident. He
opined that the development of inguinal hernias was directly related to his work as appellant
developed pain, discomfort, and bilateral groin bulge right after the work incident. In a June 17,
2014 attending physician’s report, Dr. Moszczynski noted that appellant reported left and right
groin bulges after lifting heavy objects at work in March 2014. He diagnosed bilateral inguinal
hernias and checked a form box marked “yes” to indicate that appellant’s condition was caused
7

Betty J. Smith, 54 ECAB 174 (2002); L.D., Docket No. 16-0199 (issued March 8, 2016).

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

5

or aggravated by a work activity noting that excessive lifting at work caused a rupture of inguinal
canal floor. On November 10, 2014 Dr. Moszczynski diagnosed large bilateral inguinal hernias
noting that appellant reported lifting heavy objects at work on March 26, 2014 and immediately
began having bilateral groin pain and bulges. He opined that, based on appellant’s description of
the March 26, 2014 incident this incident, probably was the cause of the hernias.
These reports provide some support for causal relationship, but contain insufficient
medical rationale to establish the claimed bilateral inguinal hernias were causally related to
appellant’s employment duties. In opining that the hernias were most likely or probably work
related, Dr. Moszczynski, at best, provides speculative support for causal relationship. Medical
opinions that are speculative or equivocal in character are of diminished probative value.9
Dr. Moszczynski also supported causal relationship on the basis that appellant had no prior
problems before the claimed work injury. However, the Board has held that an opinion that a
condition is causally related to an employment injury because the employee was asymptomatic
before the injury is insufficient, without supporting rationale, to support a causal relationship.10
Likewise, the Board has held that an opinion on causal relationship which consists only of a
physician checking “yes” to a medical form is of little probative value without any explanation
or rationale for the conclusion reached.11 None of these reports provide sufficient detailed
medical reasoning to explain how lifting a box at work on March 26, 2014 caused or contributed
to the claimed hernia condition. Thus, the evidence from Dr. Moszczynski is insufficient to meet
appellant’s burden of proof.
On April 23, 2014 Dr. Condo noted that appellant presented with right groin pain and
reported hurting himself at work. He diagnosed bilateral hernias and advised that appellant was
incapacitated from work. However, Dr. Condo repeated the history of injury as reported by
appellant without providing his own opinion regarding whether appellant’s condition was work
related. A mere conclusory opinion provided by a physician without the necessary rationale
explaining how and why the incident or work factors were sufficient to result in the diagnosed
medical condition is insufficient to meet a claimant’s burden of proof to establish a claim.12
Dr. Condo provided no medical reasoning or rationale to support his opinion on causal
relationship. Therefore, this report is insufficient to meet appellant’s burden of proof.
Other medical evidence of record is also of limited probative value as it does not
specifically address whether appellant’s work activity on March 26, 2014 had caused or
aggravated a diagnosed medical condition.13
9

D.D., 57 ECAB 734 (2006).

10

Kimper Lee, 45 ECAB 565 (1994).

11

The Board has held that when a physician’s opinion on causal relationship consists only of checking “yes” to a
form question, without explanation or rationale, that opinion is of diminished probative value and is insufficient to
establish a claim. Sedi L. Graham, 57 ECAB 494 (2006); D.D., supra note 9.
12

J.D., Docket No. 14-2061 (issued February 27, 2015).

13

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).

6

An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship. Causal relationships must be established by
rationalized medical opinion evidence.14 Appellant failed to submit such evidence, and OWCP
therefore properly denied appellant’s claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a hernia
injury causally related to a March 26, 2014 work incident.
ORDER
IT IS HEREBY ORDERED THAT the April 13, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed as modified.
Issued: April 13, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

14

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

7

